United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2512
                                     ___________

Gary D. Halverson,                        *
                                          *
                    Appellant,            *
                                          * Appeal from the United States
      v.                                  * District Court for the Southern
                                          * District of Iowa.
William A. Halter, Acting                 *
Commissioner of Social Security           *      [UNPUBLISHED]
Administration,                           *
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: March 15, 2001

                                    Filed: March 21, 2001
                                     ___________

Before RICHARD S. ARNOLD, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

       Gary D. Halverson filed an application for disability insurance benefits under the
Social Security Act, asserting lower back pain disabled him. Following a hearing, an
administrative law judge (ALJ) found Halverson is not disabled. The Appeals Council
considered additional evidence and denied Halverson's request for review, making the
ALJ's ruling the Commissioner's final decision. Halverson then filed this action in the
district court, which affirmed the Commissioner's decision. Halverson appeals.
Contrary to Halverson's assertions, the ALJ properly formulated Halverson's residual
functional capacity, the ALJ gave the appropriate weight to the treating physicians'
opinions, the ALJ properly found Halverson's impairments did not meet the
Commissioner's listing for disorders of the spine for twelve consecutive months, the
ALJ properly developed the record and evaluated Halverson's credibility, and the ALJ
properly relied on vocational expert testimony to find Halverson is not disabled.
Because substantial evidence supports the Commissioner's decision, we affirm the
district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-